Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 14, 2018

The Court of Appeals hereby passes the following order:

A18A2005. FRANCIS GERARD KALLON v. THE STATE.

      After a bench trial, Francis Gerard Kallon was convicted of DUI. He appeals
from his judgment of conviction, contending that the trial court erred by refusing to
suppress the results of his breath test because, although he was advised of the Implied
Consent Notice, he was not advised of his Miranda1 rights. The State has filed a
motion to transfer the appeal to the Supreme Court pursuant to its jurisdiction over
constitutional questions.
      The Supreme Court has exclusive appellate jurisdiction in “all cases in which
the constitutionality of a law, ordinance, or constitutional provision has been drawn
in question.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. II (1); see also Zarate-
Martinez v. Echemendia, 299 Ga. 301, 304 (2) (788 SE2d 405) (2016). Here, in
denying Kallon’s motions to exclude this evidence, the trial court considered his
challenges to the constitutionality of OCGA § 40-5-67.1 (b) and OCGA § 40-6-392.
Consequently, jurisdiction over this appeal may lie in the Supreme Court. As the
Supreme Court has the ultimate responsibility for determining appellate jurisdiction,
see Saxton v. Coastal Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587)
(1996), the State’s motion is GRANTED and this case is hereby TRANSFERRED to
the Supreme Court.




      1
          Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694) (1966).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/14/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.